Citation Nr: 1757225	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  05-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 25, 2013, for the grant of service connection for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and from September 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The case was most recently before the Board in March 2016 when it was remanded for additional development.

In a statement dated in September 2017, the Veteran's representative requested an additional 90 days to further respond to a September 2017 Supplemental Statement of the Case.  As the Board below remands the issues on appeal for further action, the Board finds that there is no prejudice in proceeding as the Veteran will have additional opportunity to further respond on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the claim was before the Board in March 2016, the issues included entitlement to service connection for PTSD.  In an April 2017 rating decision the RO granted service connection for PTSD and assigned an evaluation of 50 percent, effective January 25, 2013.  In September 2017 the appellant's representative submitted a Notice of Disagreement with regard to the initial evaluation and the effective date.  The appellant has not been issued a Statement of the Case (SOC).  Thus, the Board remands the issues for the RO to issue an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The outcome of the issues of increased rating and earlier effective date for PTSD are inextricably intertwined with the claim for TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication of the issue of entitlement to TDIU will be deferred until the issues of increased rating and earlier effective date are decided.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with respect to the claims of entitlement to an initial evaluation in excess of 50 percent for PTSD and entitlement to an effective date prior to January 25, 2013, for the grant of service connection for PTSD to include notification of the need to timely file a Substantive Appeal to perfect an appeal.  Allow the appellant the requisite period of time for a response.

2.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted in full, the appellant and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

